Case 19-36381-KRH             Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                          Desc Main
                                       Document     Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

IN RE:                                                    }
                                                          }      Case No. 19-36381-KRH
Tawanda Fowler                                            }
                                                          }
                                                          }      Chapter 13
                                                          }
                    Debtor                                }
Address:            5465 Brandon Bluff Way
                    Richmond, VA 23223

SSN:         xxx-xx-8858


                                NOTICE OF MOTION
       Tawanda Fowler, (“Debtor”), by counsel, has filed a Motion to Incur Debt, Motion
  to Expedite and Motion to Shorten Notice Period.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case.

        If you do not want the court the grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before you or your attorney must:

                 ✓ File with the court, at the address shown below, a written request for a hearing [or
                   a written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail
                   your request for hearing (or response) to the court for filing, you must mail it
                   early enough so the court will receive it on or before the date stated above.

                    Clerk of Court
                    United States Bankruptcy Court
                    701 E. Broad Street, Room 4000
                    Richmond, VA 23219

                                                                                                    Massie Law Firm, PC
                                                                              Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                          115 N. 1st Street
                                                                                                    Richmond, VA 23219
                                                                                                      (804) 644-4878 (T)
                                                                                                      (804) 644-4874 (F)
                                                                                           jmassie@massielawfirm.com
IN RE:                                                    }
                                                          }      Case No. 19-36381-KRH
Tawanda Fowler
                                                          }
                                                          }      Chapter 13
Case 19-36381-KRH            Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                           Desc Main
                                      Document     Page 2 of 11



                    You must also mail a copy to:
                    Joseph Massie, III
                    115 N. 1st Street
                    Richmond, VA 23219-2125

                 ✓ Attend a hearing scheduled for March 25, 2020 at 12:00 A.M. at Judge
                   Huennekens at 701 E. Broad Street, Room 5000, Richmond, VA 23219.

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

                                  /s/: Joseph Massie, III
                                  Joseph Massie, III
                                  115 N. 1st Street
                                  Richmond, VA 23219-2125
                                  (804) 644-4878 (T)
                                  (804) 644-4874 (F)

                                 CERTIFICATE OF SERVICE
       I hereby certify that pursuant to Local Rule 9022-1, on March 19, 2020, the foregoing
Notice of Motion has been served on and/or endorsed by all necessary parties.

March 19, 2020                                      RESPECTFULLY SUBMITTED

                                                         Tawanda Fowler

                                                    By: /s/: Joseph Massie, III
                                                                Joseph Massie, III
                                                                115 N. 1st Street
                                                                Richmond, VA 23219-2125
                                                                (804) 644-4878 (T)
                                                                (804) 644-4874 (F)




                                                                                                    Massie Law Firm, PC
                                                                              Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                          115 N. 1st Street
                                                                                                    Richmond, VA 23219
                                                                                                      (804) 644-4878 (T)
                                                                                                      (804) 644-4874 (F)
                                                                                           jmassie@massielawfirm.com
IN RE:                                                    }
                                                          }      Case No. 19-36381-KRH
Tawanda Fowler
                                                          }
                                                          }      Chapter 13
Case 19-36381-KRH        Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                     Desc Main
                                  Document     Page 3 of 11




Acceptance Now
 Attn: Bankruptcy
5501 Headquarters Drive
 Plano, TX 75024

Comenity Bank/Victoria Secret
Attn: Bankruptcy
Po Box 182125
Columbus, OH 43218

Comenity bank/New York
Attn: Bankruptcy
Po Box 18215
Columbus, OH 43218

Department of Taxation
P.O. Box 2369
Richmond, VA 23218

Department Store National Bank/Macy's
Attn: Bankruptcy
9111 Duke Boulevard
Mason, OH 45040

First Electronic Bank
Attn: Bankruptcy
Po Box 521271
Salt Lake City, UT 84152

IC System, Inc
 Attn: Bankruptcy
Po Box 64378
Saint Paul, MN 55164

                                                                                          Massie Law Firm, PC
                                                                    Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                115 N. 1st Street
                                                                                          Richmond, VA 23219
                                                                                            (804) 644-4878 (T)
                                                                                            (804) 644-4874 (F)
                                                                                 jmassie@massielawfirm.com
IN RE:                                           }
                                                 }     Case No. 19-36381-KRH
Tawanda Fowler
                                                 }
                                                 }     Chapter 13
Case 19-36381-KRH        Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                     Desc Main
                                  Document     Page 4 of 11



IRS
P.O. BOX 7346
Philadelphia, PA 19101

Lendmark Financial
Attn: Bankruptcy
1735 N Brown Rd, Ste 300
 Lawrenceville, GA 30043




                                                                                          Massie Law Firm, PC
                                                                    Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                115 N. 1st Street
                                                                                          Richmond, VA 23219
                                                                                            (804) 644-4878 (T)
                                                                                            (804) 644-4874 (F)
                                                                                 jmassie@massielawfirm.com
IN RE:                                           }
                                                 }     Case No. 19-36381-KRH
Tawanda Fowler
                                                 }
                                                 }     Chapter 13
Case 19-36381-KRH         Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                       Desc Main
                                   Document     Page 5 of 11




                    IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

In re: Tawanda Fowler                          Case Number 19-36381-KRH
                                                        Chapter 13
                 Debtor

                            MOTION TO EXPEDITE HEARING


 COMES NOW, Tawanda Fowler, the Debtor, by Counsel, and offer the following in support
of his Motion to Expedite Hearing on the Motion for Authority to Incur Indebtedness:

1.  On December 6, 2019, Debtor filed in the Honorable Court a petition for relief under
   Chapter 13 of Bankruptcy Code 11 USC § §1301 et seq.
2. Debtor seeks permission to have an Expedited Hearing on the Motion for Authority to
   Incur Indebtedness.
3. That an expedited hearing on the Motions are necessary for the following reason: Debtor
   does not have transportation for work.
4. An expedited hearing is necessary under the circumstances and creditors and parties in
   interest will not be prejudiced by such expedited hearing being granted.

WHEREFORE, the Debtor respectfully request this Honorable Court to schedule a hearing to be
heard on an expedited basis to consider the Motion for Authority to Incur Indebtedness and
for such other and further relief as the Court deems proper.

March 19, 2020                              RESPECTFULLY SUBMITTED,
                                                 Tawanda Fowler
                                      By:          /s/: Joseph Massie, III
                                                       Joseph Massie, III
                                                       115 N. 1st Street
                                                       Richmond, VA 23219-2125
                                                      (804) 644-4878 (T)
                                                      (804) 644-4874 (F)

                                                                                             Massie Law Firm, PC
                                                                       Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                   115 N. 1st Street
                                                                                             Richmond, VA 23219
                                                                                               (804) 644-4878 (T)
                                                                                               (804) 644-4874 (F)
                                                                                    jmassie@massielawfirm.com
IN RE:                                            }
                                                  }       Case No. 19-36381-KRH
Tawanda Fowler
                                                  }
                                                  }       Chapter 13
Case 19-36381-KRH         Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                        Desc Main
                                   Document     Page 6 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

In re: Tawanda Fowler                          Case Number 19-36381-KRH
                                                        Chapter 13
                 Debtor


         CERTIFICATION REGARDING REQUEST FOR EXPEDITED HEARING

      In support of the attached request for an expedited hearing as required by Local Rule
9013-1(N), I hereby certify that:
   1. I have carefully examined the matter and concluded that there is a true need for an
      emergency hearing.
   2. I have not created the emergency through any lack of due diligence, and
   3. I have made a bona fide effort to resolve the matter without hearing.


March 19, 2020                              RESPECTFULLY SUBMITTED,
                                                  Tawanda Fowler

                                      By:           /s/: Joseph Massie, III
                                                        Joseph Massie, III
                                                        115 N. 1st Street
                                                        Richmond, VA 23219-2125
                                                       (804) 644-4878 (T)
                                                       (804) 644-4874 (F)




                                                                                              Massie Law Firm, PC
                                                                        Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                    115 N. 1st Street
                                                                                              Richmond, VA 23219
                                                                                                (804) 644-4878 (T)
                                                                                                (804) 644-4874 (F)
                                                                                     jmassie@massielawfirm.com
IN RE:                                             }
                                                   }       Case No. 19-36381-KRH
Tawanda Fowler
                                                   }
                                                   }       Chapter 13
Case 19-36381-KRH       Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                         Desc Main
                                 Document     Page 7 of 11




                                CERTIFICATE OF SERVICE
      I hereby certify that pursuant to Local Rule 9022-1, on March 19, 2020, the foregoing
Motion to Expedite Hearing has been served on and/or endorsed by all necessary parties.


March 19, 2020                              RESPECTFULLY SUBMITTED
                                                  Tawanda Fowler

                                                   By /s/: Joseph Massie, III
                                                      Joseph Massie, III
                                                      115 N. 1st Street
                                                      Richmond, VA 23219-2125
                                                     (804) 644-4878 (T)
                                                     (804) 644-4874 (F)




                                                                                             Massie Law Firm, PC
                                                                       Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                   115 N. 1st Street
                                                                                             Richmond, VA 23219
                                                                                               (804) 644-4878 (T)
                                                                                               (804) 644-4874 (F)
                                                                                    jmassie@massielawfirm.com
IN RE:                                             }
                                                   }      Case No. 19-36381-KRH
Tawanda Fowler
                                                   }
                                                   }      Chapter 13
Case 19-36381-KRH         Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                          Desc Main
                                   Document     Page 8 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

In re: Tawanda Fowler                           Case Number 19-7-36381-KRH
                                                          Chapter 13
                 Debtor


                          MOTION TO SHORTEN NOTICE PERIOD


 COMES NOW, Tawanda Fowler, (“the Debtor”), by Counsel, and file this Motion to Shorten
the Notice Period for the Motion for Authority to Incur Indebtedness pursuant to 11 USC
§364(a) and 1304, Federal Rules of Bankruptcy Procedure 4001(c) and 9013, and Local
Bankruptcy Rules 9013-1. In support thereof, Debtor respectfully states the following:

                                            Jurisdiction

    1. This court has exclusive jurisdiction over this matter pursuant to 28 USC §1334.
    2. This proceeding is a core proceeding under 28 USC §157(b)(2)(A)(B)(K) and (O).
    3. Venue is proper pursuant to 28 USC §1409.

                                               Facts
    4. On March 19, 2020, the Debtor filed in the Honorable Court a Motion for Authority to
       Incur Debt.
    5. Debtor seeks to shorten the notice period for the Motion for Authority to Incur
       Indebtedness from twenty-one (21) days to six (6) days.

WHEREFORE, the Debtor prays that this Court enter an Order shortening the notice period for
the Motion for Authority to Incur Indebtedness

March 19, 2020                                RESPECTFULLY SUBMITTED,
                                                     Tawanda Fowler

                                      By:             /s/: Joseph Massie, III
                                                          Joseph Massie, III
                                                                                                Massie Law Firm, PC
                                                                          Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                      115 N. 1st Street
                                                                                                Richmond, VA 23219
                                                                                                  (804) 644-4878 (T)
                                                                                                  (804) 644-4874 (F)
                                                                                       jmassie@massielawfirm.com
IN RE:                                               }
                                                     }       Case No. 19-36381-KRH
Tawanda Fowler
                                                     }
                                                     }       Chapter 13
Case 19-36381-KRH       Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                        Desc Main
                                 Document     Page 9 of 11



                                                       115 N. 1st Street
                                                       Richmond, VA 23219-2125
                                                      (804) 644-4878 (T)
                                                      (804) 644-4874 (F)


                                CERTIFICATE OF SERVICE
      I hereby certify that pursuant to Local Rule 9022-1, on March 19, 2020, the foregoing
Motion to Shorten Notice Period has been served on and/or endorsed by all necessary parties.

March 4, 2020                              RESPECTFULLY SUBMITTED
                                                 Tawanda Fowler

                                                  By /s/: Joseph Massie, III
                                                     Joseph Massie, III
                                                     115 N. 1st Street
                                                     Richmond, VA 23219-2125
                                                    (804) 644-4878 (T)
                                                   (804) 644-4874 (F)




                                                                                            Massie Law Firm, PC
                                                                      Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                  115 N. 1st Street
                                                                                            Richmond, VA 23219
                                                                                              (804) 644-4878 (T)
                                                                                              (804) 644-4874 (F)
                                                                                   jmassie@massielawfirm.com
IN RE:                                            }
                                                  }      Case No. 19-36381-KRH
Tawanda Fowler
                                                  }
                                                  }      Chapter 13
Case 19-36381-KRH          Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                          Desc Main
                                    Document     Page 10 of 11




                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

In re: Tawanda Fowler                              Case Number 19-36381-KRH
                                                            Chapter 13
                 Debtor

                  MOTION FOR AUTHORITY TO INCUR INDEBTEDNESS

     COME NOW, the Debtor, Tawanda Fowler, by counsel, and in support of his request
Motion for Authority to Incur Indebtedness, states as follows:

         1.     The Debtor is requesting authority to incur indebted with, for the purchase of
         2020 Nissan Altima or like vehicle in the approximate amount not to exceed $23,712.97,
         and with an interest rate not to exceed 17.99%, 6 years (72 months) with monthly
         payments of $545.00-$565.00 per month.

         2.      Said purchase is necessary as the Debtor is in need of vehicle to drive to work.

         3.    Said indebtedness will not impair the Debtor’s ability to comply with the terms of
         Chapter 13 Plan.

WHEREFORE, the Debtor requests an Order authorizing them to incur said indebtedness and for
such other relief as the Court may deem appropriate.

March 19, 2020                                 RESPECTFULLY SUBMITTED,
                                                      Tawanda Fowler

                                        By:             /s/: Joseph Massie, III
                                                        Joseph Massie, III
                                                        115 N. 1st Street
                                                        Richmond, VA 23219-2125
                                                       (804) 644-4878 (T)
                                                       (804) 644-4874 (F)
                                                                                                 Massie Law Firm, PC
                                                                           Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                       115 N. 1st Street
                                                                                                 Richmond, VA 23219
                                                                                                   (804) 644-4878 (T)
                                                                                                   (804) 644-4874 (F)
                                                                                        jmassie@massielawfirm.com
IN RE:                                                 }
                                                       }      Case No. 19-36381-KRH
Tawanda Fowler
                                                       }
                                                       }      Chapter 13
Case 19-36381-KRH              Doc 32    Filed 03/19/20 Entered 03/19/20 12:02:36                       Desc Main
                                        Document     Page 11 of 11




                                 CERTIFICATE OF SERVICE
       I hereby certify that pursuant to Local Rule 9022-1, on March 19, 2020, the foregoing
Motion for Authority to Incur Indebtedness has been served on and/or endorsed by all
necessary parties.

March 19, 2020                                    RESPECTFULLY SUBMITTED
                                                        Tawanda Fowler

                                           By /s/: Joseph Massie, III
                                           Joseph Massie, III
                                           115 N. 1st Street
                                           Richmond, VA 23219-2125
                                           (804) 644-4878 (T)
}bk1{CreditorAdresMatrix}bk{
                                           (804) 644-4874 (F)
Debtor
Tawanda Fowler
5465 Brandon Bluff Way
Richmond, VA 23223

Trustee
Suzanne E. Wade
7202 Glen Forest Drive
Richmond, VA 23226

Creditor
Hyman Bros.
11841 Midlothian Turnpike
Midlothian, VA 23113




                                                                                                  Massie Law Firm, PC
                                                                            Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                        115 N. 1st Street
                                                                                                  Richmond, VA 23219
                                                                                                    (804) 644-4878 (T)
                                                                                                    (804) 644-4874 (F)
                                                                                         jmassie@massielawfirm.com
IN RE:                                                  }
                                                        }      Case No. 19-36381-KRH
Tawanda Fowler
                                                        }
                                                        }      Chapter 13
